Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 18, 1990, convicting defendant, upon jury verdict, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
As defendant failed to raise any argument before the hearing court alleging impropriety in the search of closed containers recovered from defendant’s person incident to his arrest, he has failed to preserve the issue and to provide an adequate record for appellate review on the merits (People v Martin, 50 NY2d 1029,1031).
In any event, the hearing minutes indicate that defendant was arrested based upon probable cause provided by the observation officer’s radioed report to the arresting officer of *716an observed sale of drugs by defendant, who had secreted his drug supply on his person (People v Petralia, 62 NY2d 47, 52, cert denied 469 US 852). In these circumstances, the police were justified in conducting a warrantless search of packages recovered from defendant’s person, incident to arrest, for the purposes of "the protection of evidence from destruction or concealment” (People v Gokey, 60 NY2d 309, 312 [emphasis added]). Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.